Title: To James Madison from John Walker, 7 November 1791
From: Walker, John
To: Madison, James


Dear Sir—
Shirley Novr. 7th 1791.
Colo. Otway Byrd, who has a Claim to lay before Congress, will deliver this letter. Let me beg leave to introduce him to your Notice & civilities as a Man of approved Merit & as one of my most intimate friends. His claim will, I doubt not, meet with your Support, should you think it reasonable, otherwise, I am sure he has too much liberality to expect it.
We are here on our Way to South Carolina, where we propose to pass the Winter. I hope you will be so good as to write to me as usual, & that your letters may be addressed to the care of Francis Kinloch esqr. of Charleston.
Mrs. Walker & Eliza are both in good health & desire to add their best wishes to those of My Dear Sir Your friend & huml. Servt.
Jn. Walker
